10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 3:19-mj-00100-WGC Document 10 Filed 10/24/19 Page 1 of 2

NICHOLAS A. TRUTANICH
United States Attorney

District of Nevada

Nevada Bar Number 13644
MEGAN RACHOW

Nevada Bar No. 8231

Assistant United States Attorney
400 South Virginia Street, Suite 900
Reno, Nevada 89501

(775) 784-5438

Megan.Rachow@usdoj.gov

Representing the United States of America

     

_ RECEIVED
SERVED ON
COUNSELPARTIES OF RECORD

OCT 24 2019

CLERK US DISTRICT COURT

OF NEVADA
DISTRICT EPUTY

 

 

BY:

oo

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,
Plaintiff,
Vv.
MARVIN TRUSS,

Defendant.

 

 

 

 

3:19-MJ-00100-WGC

STIPULATION TO CONTINUE
PRELIMINARY EXAMINATION

IT IS HEREBY STIPULATED AND AGREED by and through NICHOLAS A.

TRUTANICH, United States Attorney for the District of Nevada, and MEGAN

RACHOW, Assistant United States Attorney, counsel for the United States of America,

and LAUREN GORMAN, Assistant Federal Public Defender, counsel for MARVIN

TRUSS, that the preliminary examination under Fed. R. Crim. P. 5.1 currently set for

October 30, 2019, at 3:00 p.m., be continued until October 31, 2019 at 3 p.m. Through

///

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:19-mj-00100-WGC Document 10 Filed 10/24/19 Page 2 of 2

counsel, defendant waives the preliminary examination pursuant to Fed. R. Crim. P.

5.1(a)({1) until October 31, 2019, at 3:00 p.m.

DATED this 24th day of October, 2019.

NICHOLAS A. TRUTANICH

 

 

United States Attorney
/s/ Megan Rachow /s/ Lauren Gorman
MEGAN RACHOW LAUREN GORMAN
Assistant United States Attorney Assistant Federal Public Defender

Counsel for Defendant Truss

IT IS SO ORDERED.

 

ARLA BALDWIMVCARRY
TED STATES MAGISTRATE JUDGE

DATED: 10] 24 | 2917

 
